1

2

3

4

5

6                      UNITED STATES DISTRICT COURT

7                     EASTERN DISTRICT OF CALIFORNIA

8

9    WOODSIDE INVESTMENTS, INC.;        No.   2:20-cv-00042-JAM-CKD
     S AND W STEEL FABRICATORS,
10   INC.; DENNIS WOOD; and SUSAN
     WOOD,
11                                      ORDER DENYING PLAINTIFFS’ MOTION
                  Plaintiffs,           FOR A PRELIMINARY INJUNCTION
12
          v.
13
     COMPLETE BUSINESS SOLUTIONS
14   GROUP, INC. (d.b.a. PAR
     FUNDING); FAST ADVANCE
15   FUNDING, INC.; JOSEPH
     LAFORTE, an individual; and
16   DOES 1-50, inclusive,
17                Defendants.
18

19       On December 11, 2019, Plaintiffs Woodside Investments, Inc.,

20   S and W Steel Fabricators, Inc.   (“S&W Steel”), Dennis Wood, and

21   Susan Wood filed a suit against Complete Business Solutions

22   Group, Inc. (“Par Funding”), Joseph LaForte, and Fast Advance

23   Funding, Inc. (“Fast Advance”) in Yolo County Superior Court.

24   Notice of Removal at 6-36 (“Compl.”), ECF No. 1.     Defendants

25   removed the case to federal court, invoking this Court’s

26   diversity jurisdiction.    Notice of Removal at 2.

27       Dennis Wood is the president of Woodside Investments and the

28   Vice President of S&W Steel; Susan Wood is the Vice President of
                                       1
1    Woodside Investments and the President of S&W Steel.    Memo. ISO

2    TRO (“Mot.”) at 2, ECF No. 4-1.   From December 2018 through

3    October 2019, Woodside Investments and S&W Steel entered into six

4    contracts with Par Funding and one contract with Fast Advance.

5    Mot. at 3.   After Plaintiffs defaulted on these agreements, Par

6    Funding and Fast Advance filed written Confessions of Judgment

7    with the Philadelphia County Court of Common Pleas.     Mot. at 5.

8    Plaintiffs signed these confessions as part of their contracts

9    with Defendants.   Id.   The Pennsylvania court entered a final

10   judgment against Plaintiffs after they failed to challenge the

11   confessions. Opp’n at 3-4, ECF No. 19.

12        Defendants contend the contracts Plaintiffs signed were

13   factoring agreements whereby Defendants purchased accounts

14   receivable from Woodside Investments and S&W Steel.     Id.

15   Plaintiffs, on the other hand, argue the contracts amounted to

16   illegal and unenforceable usurious loans.     Mot. at 3-5, 7-10.

17   Plaintiffs filed a motion for temporary restraining order and for

18   an order to show good cause for why the Court should not issue a

19   preliminary injunction.    Amended Mot. For TRO, ECF No. 4.

20   Plaintiffs’ aim was to enjoin Defendants from enforcing the
21   Pennsylvania judgment in California.    Id.   The Court denied the

22   motion in part, finding Plaintiffs were not entitled to a

23   temporary restraining order because they failed to prove they

24   faced an immediate risk of irreparable harm.     Jan. 16, 2020

25   Minute Order, ECF No. 6.   The Court now considers Plaintiffs’

26   motion as a motion for preliminary injunction.1    Defendants’
27
     1 This motion was determined to be suitable for decision without
28   oral argument. E.D. Cal. L.R. 230(g). The hearing was
                                      2
1    opposed Plaintiffs’ motion, ECF No. 19.         Plaintiffs did not file

2    a reply.   Having read and considered the parties’ arguments, the

3    Court DENIES Plaintiffs’ motion for preliminary injunction.

4

5                             I.        BACKGROUND

6        As the briefs illustrate, the parties are deeply familiar

7    with the factual and procedural underpinnings of this case.           The

8    Court does not need to restate that information here.

9

10                                II.    OPINION

11       A.     Judicial Notice

12       Defendants request the Court take judicial notice of

13   Woodside’s website: Michael & Company Precision Metal

14   Fabricators at http://michaelandcofabricators.com/home.         See

15   Defs.’ Request for Judicial Notice (“RJN”), ECF No. 20.        The

16   website is being offered to “indicate what Plaintiffs have put

17   about themselves in the public realm”—specifically, that

18   “Woodside and/or S and W holds itself out as a sophisticated

19   company” that has “over 50 employees” and has been doing

20   business since 1991.   RJN at 2 (citing Ex. A. to RJN).
21   Plaintiffs do not oppose this request.

22       Federal Rule of Evidence 201 permits a court to “judicially

23   notice a fact that is not subject to reasonable dispute because

24   it (1) is generally known within the trial court’s territorial

25   jurisdiction; or (2) can be accurately and readily determined

26   from sources whose accuracy cannot reasonably be questioned.”
27

28   scheduled for February 25, 2020.
                                           3
1    FRE 201(b).    Moreover, it is well-established that courts may

2    take judicial notice of matters of public record.       Finder v.

3    Leprino Foods Co., No. 1:13-cv-02059-AWI-BAM, 2019 WL 6894468,

4    at *3 n.1 (E.D. Cal. Dec. 18, 2019).      The Michael & Company

5    Precision Metal Fabricators website is a matter of public record

6    and, therefore, a proper subject of judicial notice.

7        By judicially noticing the Michael & Company website, the

8    Court takes as true that the website exists and makes certain

9    representations about the company to the public.       The Court does

10   not, however, assume the veracity of any of the representations

11   the website contains.      For example, the Court acknowledges that

12   the Michael & Company Precision Metal Fabricators website

13   (available at http://michaelandcofabricators.com/home) maintains

14   that the company has “over 50 employees.”      In doing so, the

15   Court does not take as true that Michael & Company does, in

16   fact, have over 50 employees.      Bearing this nuance in mind,

17   Defendants’ request is GRANTED.

18       B.      Analysis

19       “A preliminary injunction is ‘an extraordinary and drastic

20   remedy.’”   Lopez v. Brewer, 680 F.3d 1068, 1072 (9th Cir. 2012)
21   (quoting Mazurek v. Armstrong, 520 U.S. 968, 972 (1997)).

22   Plaintiffs seeking this type of relief bear the burden of

23   persuasion.    Id.     They must make “a clear showing” that they are

24   “likely to succeed on the merits, that [they are] likely to

25   suffer irreparable harm in the absence of preliminary relief,

26   that the balance of equities tips in [their] favor, and that an
27   injunction is in the public interest.”      Winter v. Natural

28   Resources Defense Council, Inc., 555 U.S. 7, 20 (2008); Lopez,
                                          4
1    680 F.3d at 972.

2        Because “[f]lexibility is the hallmark of equity

3    jurisdiction,” the Ninth Circuit adopts a “sliding scale

4    approach” to this four-factor test.     Alliance for the Wild

5    Rockies v. Cottrell, 732 F.3d 1127, 1131-35 (9th Cir. 2011)

6    (modification in original).   As its name suggests, the sliding

7    scale approach requires courts to “balance” the Winter factors.

8    Id. at 1131.   Although this balancing does not free plaintiffs

9    from making a “clear showing” on each of Winter’s requirements,

10   it relieves them of any obligation to prove each factor to the

11   same degree.   Id.   “For example, a stronger showing of

12   irreparable harm to plaintiff might offset a lesser showing of

13   likelihood of success on the merits.”    Id.

14       Put simply, Plaintiffs have not made a clear showing on any

15   of Winter’s factors.    Plaintiffs do not cite to any legal

16   authority that would permit a federal court to disturb a final

17   state court judgment under these circumstances.    Nor do any of

18   the four cases Plaintiffs cite support a finding that they are

19   likely to face irreparable harm absent preliminary relief, that

20   the balance of equities tip in their favor, or that the public
21   interest favors issuance of a preliminary injunction.      Defendants

22   identified these shortcomings, among others, in their opposition.

23   See generally Opp’n.    Plaintiffs nevertheless opted to forego

24   filing a reply brief.

25       Plaintiffs bore the burden of demonstrating they were

26   entitled to the extraordinary relief they requested.    They failed
27   to meet this burden.    As a result, Plaintiffs’ motion for

28   preliminary injunction is denied.
                                       5
1

2                                 III.   ORDER

3        For the reasons set forth above, the Court DENIES

4    Plaintiffs’ motion for preliminary injunction.

5        IT IS SO ORDERED.

6    Dated:   February 20, 2020

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          6
